Citation Nr: 1413789	
Decision Date: 03/31/14    Archive Date: 04/10/14

DOCKET NO.  08-34 196	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a higher initial evaluation for a low back disability, rated as 10 percent disabling from November 16, 2005 to August 17, 2007, and 20 percent disabling as of August 18, 2007.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Thomas M. Susco II, General Attorney


INTRODUCTION

The Veteran served on active duty from September 1977 to January 1979.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision of the New York, New York Department of Veterans Affairs (VA) Regional Office (RO).  In April 2010, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In May 2012, the Board issued a decision that denied, in part, the claim of entitlement to a higher initial evaluation for a low back disability, rated as 10 percent disabling from November 16, 2005 to August 17, 2007, and 20 percent disabling as of August 18, 2007.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the April 2010 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the May 2012 Board decision is vacated. 



	                        ____________________________________________
	D.C. SPICKLER
	Veterans Law Judge, Board of Veterans' Appeals




